Title: To George Washington from Lafayette, 25 May 1788
From: Lafayette, Marie-Joseph-Paul-Yves-Roch-Gilbert du Motier, marquis de
To: Washington, George



My dear General
Paris May the 25th 1788

In the Midst of our internal troubles, it is a Comfort to me that I May Rejoice in the Happy Prospects that oppen Before My adoptive Country. Accounts from America Give me Every Reason to Hope the New Constitution will Be Adopted. Permit me once More, My Beloved General, to insist on Your Acceptance of the Presidency. The Constitution as it is Proposed Answers Most of the Purposes, But, Unless I am Much Mistaken, there are Some Parts Which Would not Be Quite Free of some danger Had Not the United States the Good fortune to Possess their Guardian Angel, Who May feel the Advantages and inconveniences of Every Article, and Will Be able, Before He Retires Again, to ascertain to What degree Governement Must Necessarily be Energic, What powers Might Be diverted into a Bad Use, and to Point out the Means to Attain that Perfection, to which the New Constitution is Already Nearer than Any past or present Governement.
The affairs of france are Come to a Crisis, the More difficult to Manage as the people in General Have no inclination to Go to Extremities—liberty or death is Not the Motto on this Side of the Atlantic—and as all classes are More or less dependant, as the Rich love their Ease, and the poor are depressed By Want and ignorance, the only Way is to Reason or persuade the Nation into a Kind of Passive discontent or Non obedience which May tire out the Levity and Undo the Plans of Governement. The Parliaments, Notwistanding the inconveniences Attending them, Have Been Necessary Champions to Stand forth. You will See By the Publications, for We Have Sent over Every thing, that the King Has Assumed Pretentions, and the Courts of justice Have Stated principles Which so widely differ that one Could Hardly Believe those Assertions are Made in the Same Country and Century. Matters Could not Rest there. Governement Have

Employed the force of Arms Against Unarmed Magistrates, and Expelled them—and the people will you say? The people, my dear General, Have Been so dull that it Has Made me sick, and phisicians Have Been obliged to Cool My inflammed Blood. What Has the More wounded Up My Anger, is a Bed of justice wherein the King Has Established a Court pleniere Composed of judges, peers, and Courtiers, Without one Single Representative, and their Ministers Had the imprudence to Say that all taxes and loans Should Be Registered. thank God, we Have Got the Better, and I Begin to Hope for a Constitution. the Magistrates Have Refused Sitting in the Cour pleniere—the Peers, who are Thirty Eight, a few of whom Have Sense and Courage, Will not However Obey—some, like my friend La Rochefoucauld Behaved Nobly. the others follow at a distance. The parliaments Have Unanimously protested and Made an Appeal to the Nation. Most of the inferior Courts Reject the New Regimen—discontents Breack out Every Where, and in Some Provinces are Not despicable. The clergy who Happen to Have an Assembly are Remonstrating. The lawyers Refuse to plead. Governement are Embarrassed and Begin to Apoligise. Their Commandants Have Been in some Parts Pursued with dirt and stones—and the Midst of these troubles and Anarchy the friends of liberty are daily Reinforced, shut up their Ears Against Negociations, and Say they Must Have a National Assembly or Nothing. Such is, my dear General, our Bettering Situation, and I am for My Part Very Easy when I think that I shall Before long Be in an Assembly of the Representatives of the french Nation, or at Mount Vernon.
I am so taken up with those Affairs, that I can tell you But little of European politics. My disapprobation of Ministerial plans, and what little Exertions I Could Make Against them Have induced me to Cease My visits at the Arch Bishop’s House, and the More I Have Been Connected with Him and the keeper of the Seals, the Greater indignation I Have professed Against their infernal plan. I am Glad our American Arrêt du Conseil Has taken place Before the full tide of these troubles, and Am Now, through other Ministers, Endeavouring to Bring about a plan for the total Enfranchisement of duties on the Whale oil, Which Would put the American Merchants on the same footing

with the french, Even With Respect to Bounties, and that Without obliging the fishermen to leave their Native Shore. Should we succeed in that, our Next object Must Be the trade With the west indias. I am Happy in the Ambassador we Have in this Country, and Nothing Can Excell M. jefferson’s abilities, virtues, pleasing temper, and Every thing in Him that Constitutes the Great States man, zealous Citizen, and Amiable friend. He Has a Young Gentleman with Him, Mr Short, a Virginian, who is a very able, Engaging, and Honest Man; This letter Will Be delivered By Mr de Warville, a Man of letters, Who Has writen a pamphlet Against Chattelux’s journal, But is However very clever, and wishes very Much to Be presented to You. He intends to write the History of America, and is of Course very desirous to Have a Peep at Your papers Which Appears to me a deserved Condescension as He is Very fond of America, writes pretty Well, and Will set Matters in a proper light. He Has an officer with Him whom I also Beg leave to Recommend—M. de la terriere is His Name.
But to Come to politics, I Must tell you that the War Betwen the Imperial Powers and the turks is Going on—the Emperor Has Made several attempts, But there is a fatality in that Man which Makes Him Ever Begin and Never finish Any Thing. The Skirmishes Have Generally Been doubtfull. He Has taken a town, But was Severely Brushed in an other Assault, and the Same day met with a second defeat. Those Matters, However trifling, show that the turks are either very ill attaked, or More lucky than We did Expect. The siege of Belgrade will Be the Grand Expedition that Way and is Not Begun. There Has Been a jonction Made By the Austrians and Russians in an other Quarter, But they Have Not Much the Means to Operate. The Grand Army of the Russians are Moving toward Ozakow which Prince Potemkin, a former lover, and the Bosom friend of the Empress is Going to Besiege. Paul jones Has Entered the Russian Service and Will Command a Squadron on the Black Sea. all the powers are Negociating for a peace, But at the Same time Spain, Sweden, danemark are Arming. Those will Be observation fleets, and it is Expected that a Peace will take place this Winter. We Must of Course Wish for decisive Actions. Should they be Unfavourable to the Christians it May disgust them. and you Never Can Get a Concession from the turks, Untill the

Prophet Has shown His displeasure By suffering them to Be flogged. in Case Both Parties Maintain their Ground, a General war is Aprehended for the Next Year.
I Beg, My dear General, You will present My Most affectionate Respects to Mrs Washington, And to Your Respected Mother. Remember me to the family, the young ones, your Relations, to all friends. Mde de lafayette and Children join in the Best Respects to You and Mrs Washington. My younger daughter Virginia is Now Under inoculation. Adieu, My Beloved General, I don’t live one day without Grieving for this Hard Separation which deprives me of the Blessed Sight of What is dearest to me, and leaves me so few opportunities to tell you, My dear General, With all the love of a devoted Heart that I am forever With the Most affectionate Respect Your filial, gratefull friend

lafayette


I Had a letter from M. de Moustier who (Betwen us) appears to me not well pleased. We Must Humour Him a little, that His Representations Be favourable. it is Said that the Russian fleet destined to the Mediterranean is Counter Manded altho Spain Had Consented. How far this is Certain I don’t know. I Have just Received an official Communication of a Resolve Signed By more than three Hundred Gentlemen of the order of Noblesse in Britanny declaring it infamous to Accept a place in the New Administration—to which I very plainly Have Given My Assent—Adieu, my dear General.

